Case 1:19-cr-00622-DLC Document 43 Filed 08/06/20 Page 1 of 6

 

 

 

 

 

 

 

Case 1:19-cr-00622-DLC Document 40-1 Filegeo#/8t/20-—Page-2-pf 7
USDC SDNY
DOCUMENT
ELECTR:
UNITED STATES DISTRICT COURT nae a ONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK OC #:
wr ene x DATE FILED: @, G/ de

 

UNITED STATES OF AMERICA : PRELIMINARY ORDER OF
: FORFEITURE AS TO SPECIFIC
-¥e- : PROPERTY/
: MONEY JUDGMENT
CARLOS ESPINAL,

S119 Cr. 622 (DLC)
Defendant.

WHEREAS, on or about February 5, 2020, CARLOS ESPINAL, (the “defendant”),
was charged in a one-count Superseding Information, $1 19 Cr. 622 (DLC), (the “Information”),
with conspiracy to distribute and possess with intent to distribute (a) 400 grams and more of
mixtures and substances containing a detectable amount of fentanyl; (b) one kilogram and more of
mixtures and substances containing a detectable amount of heroin; and (c) five kilograms and more
of mixtures and substances containing a detectable amount of cocaine, in violation of Title 21,
United States Code, Section 846 (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting, or derived from, any proceeds obtained, directly or indirectly, as
a result of the offense and any and all property used, or intended to be used, in any manner or part,
to commit, or to facilitate the commission of, the offense, including but not limited to a sum of
money in United States currency representing the amount of proceeds traceable to the commission
of the offense charged in Count One of the Information that the defendant personally obtained;

WHEREAS, on or about August 22, 2019, the Government seized $8,000 in United
States currency from the defendant’s residence in Queens, New York pursuant to a search warrant

(the “Specific Property”);

 
Case 1:19-cr-00622-DLC Document 43 Filed 08/06/20 Page 2 of 6
Case 1:19-cr-00622-DLC Document 40-1 Filed 07/31/20 Page 3 of 7

WHEREAS, on or about February 5, 2020, the defendant pled guilty to Count One
of the Information and agreed to forfeit to the United States, pursuant to Title 21, United States
Code, Section 853, any and all property constituting or derived from any proceeds the defendant
obtained directly or indirectly as a result of the offense described in Count One of the Information,
as well as any property used or intended to be used to facilitate the commission of the offense
alleged in Count One of the Information;

WHEREAS, the Government asserts that $12,000 in United States currency
represents property constituting, or derived from proceeds traceable to the commission of the
offense charged in Count One of the Information that the defendant personally obtained;

WHEREAS, the Government seeks the entry of a money judgment in the amount
of $12,000 in United States currency representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the defendant personally obtained;

WHEREAS, the Government further seeks the forfeiture of the defendant of all his
right, title and interest in the Specific Property, which constitutes proceeds traceable to the offense
charged in Count One of the Information, that the defendant personally obtained;

WHEREAS, the Court finds that, as a result of acts and/or omissions of the
defendant, the proceeds traceable to the offense charged in Count One of the Information that the
defendant personally obtained cannot be located upon the exercise of due diligence, with the
exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Crimina! Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

 

 

 

 
Case 1:19-cr-00622-DLC Document 43 Filed 08/06/20 Page 3 of 6
Case 1:19-cr-00622-DLC Document 40-1 Filed 07/31/20 Page 4 of 7

possession and to notify any and all persons who reasonably appear to be a potential claimant of
their interest herein;

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1. Asa result of the offense charged in Count One of the Information, to which
the defendant pled guilty, a money judgment in the amount of $12,000 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Information that the defendant personally obtained, shall be entered against the
defendant.

2, As aresult of the offense charged in Count One of the Information, to which
the defendant pled guilty, all of the defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853.

3. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the
defendant, CARLOS ESPINAL, and shall be deemed part of the sentence of the defendant, and
shall be included in the judgment of conviction therewith.

4. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Customs and Border
Protection, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the defendant’s name and case number.

 

 

 

 

 
Case 1:19-cr-00622-DLC Document 43 Filed 08/06/20 Page 4 of 6
Case 1:19-cr-00622-DLC Document 40-1 Filed 07/31/20 Page 5 of 7

5. The United States Customs and Border Protection is authorized to deposit
the payments on the Money Judgment in the Assets Forfeiture Fund, and the United States shall
have clear title to such forfeited property.

6. Upon entry of this Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, the United States (or its designee) is hereby authorized to take
possession of the Specific Property and to hold such property in its secure custody and control.

7. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

8. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

 

 
Case 1:19-cr-00622-DLC Document 43 Filed 08/06/20 Page 5 of 6
Case 1:19-cr-00622-DLC Document 40-1 Filed 07/31/20 Page 6 of 7

9, Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the
United States under a Final Order of Forfeiture shail be applied towards the satisfaction of the
Money Judgment.

11, Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount
of the Money Judgment.

12. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this Preliminary Order of
Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to Rule

32.2 of the Federal Rules of Criminal Procedure.

 
Case 1:19-cr-00622-DLC Document 43 Filed 08/06/20 Page 6 of 6
Case 1:19-cr-00622-DLC Document 40-1 Filed 07/31/20 Page 7 of 7

14. The Clerk of the Court shall forward three certified copies of this
Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United
States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational
Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.

SO ORDERED:

Awe Clb. | phono

HONORABVE DENISE L. COTE | Date
UNITED STATES DISTRICT JUDGE

 
